13 N.Y.3d 879 (2009)
2009 NY Slip Op 89906
921 N.E.2d 597
893 N.Y.S.2d 830
In the Matter of KAITLYNN I., a Child Alleged to be Abused and Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
JENNIFER I., Also Known as JENNIFER M., Appellant, et al., Respondent. (And Another Proceeding.)
Motion No: 2009-1061
Court of Appeals of New York.
Submitted September 21, 2009.
Decided December 1, 2009.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution.